                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


AARON ANTHONY FLEMONS                                                             PETITIONER

VS.                               5:18CV00220 BRW/PSH

WENDY KELLEY, Director,
Arkansas Department of Correction (ADC)                                          RESPONDENT


                                          JUDGMENT

       In accordance with the Order entered today, judgment is entered dismissing this petition

for writ of habeas corpus with prejudice. The relief sought is denied. The certificate of

appealability is denied.

      IT IS SO ORDERED this 1st day of November, 2018.


                                                /s/ Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
